DETAILED CORRESPONDENCE
Office Action Identifier
This office action is identified as Paper No. 20210322.

Allowable Subject Matter
Claim(s) 2-11 and 13-15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 18-38 is/are allowed.

Electronic Communications
According to MPEP 502.03 II, “Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…”;  therefore, the Examiner will not respond to any internet communications until Applicant(s) file(s) a written statement with the USPTO in accordance with the example shown in MPEP § 502.03 II.  All received e-mail messages including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with this section of the MPEP.  The Examiner’s contact information is provided at the end of this office action.

Priority Status
Domestic priority benefit under 35 U.S.C. 119 (e) or under 35 U.S.C. 120, 121, or 365 (c) is acknowledged. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claim(s) 1-38 is/are examined in this office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 12 and 16-17 is/are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by US 20190132555 A1 (“Chu”).

a processor (e.g., “ECU”) configured to process a first sensor data generated by at least one sensor (e.g., “CAMERA”) (see at least Fig. 4-6 with associated text); and 
a sensor data distributor (see at least Fig. 4-6 with associated text) configured to 
receive the first sensor data through a first link of a first data interface (see at least Fig. 4 with associated text), 
convert the first sensor data for transmission through a second data interface (see at least Fig. 4-6 with associated text), 
transmit the converted first sensor data to the processor employing a first link of the second data interface (see at least Fig. 4-6 with associated text), and 
transmit the sensor data to a second controller through a second link of the first data interface (see at least Fig. 4-6 with associated text), 
wherein 
the first data interface comprises a serialized data interface (e.g., “SER”) (see at least Fig. 4-6 with associated text)and 
the second data interface comprises a deserialized data interface (e.g., “DES”) (see at least Fig. 4 and 5A with associated text).
	
	Regarding Claim 12, Chu discloses wherein the first controller and the second controller are embedded control units (ECU) of a vehicle (see at least Abstract, ¶ 7 and Fig. 1-6 with associated text).



Regarding Claim 17, Chu discloses wherein 
the vehicle is at least one (Only one option is required to satisfy an “at least one” limitation.) of: 
an autonomous (see at least ¶ 20), 
semi- autonomous, or (Only one option is required to satisfy an “on” limitation.)
a technology assisted vehicle (see Fig. 3 with associated text), and 
the first controller and the second controller support operating the vehicle (see at least Abstract, ¶ 7, 20 and Fig. 1-6 with associated text).


Contact Information
Primary Examiner Calvin Cheung’s office phone number is (571) 270-7041, and he is best reached Monday-Thursday, 0700-1700 Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad telephone number is (571) 270-3832.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CALVIN CHEUNG/
Primary Examiner, Art Unit 3662B
*Please send all Fax to email.
Calvin.Cheung@USPTO.GOV (email)
571-270-7041 (Direct Telephone Number)